Orders and judgment unanimously modified and, as modified, affirmed, with costs to petitioner, in accordance with the following memorandum: We find no error in the court’s determination of taxable values. The court erred in granting additional allowances under CPLR 8303 in these tax review proceedings (see Grant Co. v Srogi, 71 AD2d 457; Matter of Rice v Srogi, 70 AD2d 764, 765), and such allowances must be deleted from the orders and judgment. (Appeals from *719orders and judgment of Onondaga Supreme Court—Real Property Tax Law, art 7.) Present—Simons, J. P., Schnepp, Callahan and Witmer, JJ.